Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 9-18, in the reply filed on May 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-8 are withdrawn from consideration as being directed to a non-elected invention. 

Drawings
The drawings were received on April 12, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10
	line 1, it appears that the “CO2” is the same as the CO2 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 1, it appears that the “CO” is the same as the CO recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “C2H6” is the same as the C2H6 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “C2H4” is the same as the C2H4 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 13
	line 2, it appears that the “CO2” is the same as the CO2 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “CO” is the same as the CO recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 14
	line 1, it appears that the “CO2” is the same as the CO2 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 

“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 1, it appears that the “CO” is the same as the CO recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 15
	lines 1-2, “the at least one electrochemical cell” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “C2H6” is the same as the C2H6 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.

The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “C2H4” is the same as the C2H4 recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 16
	line 1, “the source of CO2” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 17

	lines 1-2, “the product of the electrochemical cell” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 18
	line 2, it appears that the “CO” is the same as the CO recited in claim 9, line 3. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “N2” is the same as the N2 recited in claim 17, line 1. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/144403 (‘403) and as evidenced by Vora et al. (“Economic Route for Natural Gas Conversion to Ethylene and Propylene,” Studies in Surface Science and Catalysis (1997 Jan 1), Vol. 107, pp. 87-98).
	Regarding claim 9, WO ‘403 teaches a method for converting carbon dioxide and natural gas liquids into carbon monoxide and other chemicals and/or fuels, comprising: 
• converting CO2 into CO (= producing carbon monoxide (CO) from a feed stream comprising carbon dioxide (CO2)) [page 6, lines 29-30] and at a temperature in the range of 650oC-750oC (= the electrolysis process in the SOEC requires an operating temperature between 650 and 850 °C) [page 5, lines 5-6].
The method of WO ‘403 differs from the instant invention because WO ‘403 does not 

disclose converting C2H6 into C2H4.
WO ‘403 teaches producing carbon monoxide (CO) from a feed stream comprising carbon dioxide (CO2) and natural gas (page 6, lines 29-30).
Vora teaches the typical composition of natural gas (page 88, Table 2).
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because natural gas contains ethane (C2H6). Thus, in heating the natural gas at an operating temperature between 650 and 850 °C, ethane (C2H6) is converted to ethylene (C2H4) because when the method step recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
Regarding claim 10 , WO ‘402 teaches wherein converting of CO2 into CO and converting of C2H6 into C2H4 occurs via a first electrochemical cell (= the SOEC) [page 5, line 5].
The method of WO ‘403 differs from the instant invention because WO ‘403 does not disclose wherein the method further comprises offsetting voltage and heat requirements of the first electrochemical cell.
WO ‘403 teaches that:
The electrolysis process in the SOEC requires an operating temperature between 650 and 850 °C. Depending on the specific operating conditions, stack configuration and the integrity of the stack, the overall operation can consume heat (i.e. be endothermic) , it can be thermoneutral or it can generate heat (i.e. be exothermic). Any operation carried out at such high temperatures also leads to a significant heat loss. This means that typically it will require external heating to reach and maintain the desired operating temperature (page 5, lines 5-14).

The invention as a whole would have been anticipated or obvious to one having 

ordinary skill in the art before the effective filing date of the claimed invention because in operation of the SOEC in the stack configuration, the voltage and heat requirements of one SOEC would naturally offset the voltage and heat requirements of another SOEC.
Regarding claim 11, WO ‘403 teaches wherein offsetting voltage and heat requirements of the first electrochemical cell occurs via use of a second electrochemical cell (= when the operation is carried out at a sufficiently large current in the SOEC stack, the necessary heat will eventually be generated) [page 5, lines 16-18].
	Regarding claim 12, WO ‘403 teaches converting C2H6 into C2H4 via the second electrochemical cell (= when the operation is carried out at a sufficiently large current in the SOEC stack) [page 5, lines 16-17].
	Regarding claim 13, WO ‘403 teaches reducing an endothermic load associated with 
electrochemical CO2 reduction that occurs during the conversion of CO2 to CO (= such external heaters are also useful during start-up as they can provide heat to help the SOEC reach its operating temperature) [page 5, lines 22-25].
	Regarding claim 14, WO ‘403 teaches wherein the converting of CO2 into CO and converting of C2H6 into C2H4 occurs simultaneously (= producing carbon monoxide (CO) from a feed stream comprising carbon dioxide (CO2) and natural gas) [page 6, lines 29-30].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having 

ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/144403 (‘403) as applied to claims 9-14 above, and further in view of Yao et al. (US Patent Application Publication No. 2018/0022664 A1).
	WO ‘403 is as applied above and incorporated herein.
Regarding claim 15, the method of WO ‘403 differs from the instant invention because WO ‘403 does not disclose wherein C2H4 generated at the at least one electrochemical cell upon conversion of C2H6 into C2H4 is subsequently converted into a fuel or fuels using an oligomerization catalyst.
WO ‘403 teaches that the electrolysis process in the SOEC requires an operating temperature between 650 and 850 °C (page 5, lines 5-6). Carbon monoxide (CO) is produced from a feed stream comprising carbon dioxide (CO2) and natural gas (page 6, lines 29-30).
Yao teaches oligomerizing ethylene to transportation fuel products in a reactor with a fixed 

bed of ZSM 5 catalyst that is essentially free of catalyst metals other than silica and alumina 
(page 1, [0007]).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the C2H4 generated described by WO ‘403 with wherein C2H4 generated at the at least one electrochemical cell upon conversion of C2H6 into C2H4 is subsequently converted into a fuel or fuels using an oligomerization catalyst because in heating the ethane (C2H6) in the natural gas of WO ‘403 at an operating temperature between 650 and 850 °C converts the ethane to ethylene where ethylene is converted into transportation fuel products by oligomerizing ethylene in a reactor with a fixed bed of ZSM 5 catalyst.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

II.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/144403 (‘403) as applied to claims 9-14 above, and further in view of Yao et al. (US Patent Application Publication No. 2018/0022664 A1) as applied to claim 15 above, and further in view of Eastman et al. (US Patent Application Publication No. 2012/0329657 A1).

	WO ‘403 and Yao are as applied above and incorporated herein. 
	Regarding claim 16, the method of WO ‘403 differs from the instant invention because WO ‘403 does not disclose wherein flue gas is the source of CO2.
	WO ‘403 teaches carbon dioxide (CO2) [page 6, line 30].
	Eastman teaches that the major sources of dilute CO2 are flue gases from electric power generation, blast furnaces in steel making, exhaust gases from cars, trucks and buses (page 17, [0348]).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the source of CO2 described by WO ‘403 with wherein flue gas is the source of CO2 because the major sources of dilute CO2 are flue gases from electric power generation, blast furnaces in steel making and exhaust gases from cars, trucks and buses.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 17, the method of WO ‘403 differs from the instant invention because WO ‘403 does not disclose removing N2 from the product of the electrochemical cell.
WO ‘403 teaches a CO purification step (page 7, lines 8-9). The CO purification unit is 

essentially limited to extra CO (+ low levels of H2, N2 possible in SOEC product (page 4, line 32 to page 5, line 1).
Eastman teaches that nitrogen (N2) is an undesirable contaminant and/or inert that might detrimentally affect the functioning of the devices. The degree to which contaminants may need to be removed from the influent, and the types of contaminants that may need to be removed, may be dependent upon the choice of electrocatalyst for use as the cathode as well as the operating temperature and pressure of the electro-hydrocarbon device (pages 12-13, [0289]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘403 by removing N2 from the product of the electrochemical cell because low levels of N2 in the SOEC 
product would have been removed because nitrogen (N2) is a contaminant that detrimentally affects the functioning of the device.

III.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/144403 (‘403) as applied to claims 9-14 above, and further in view of Yao et al. (US Patent Application Publication No. 2018/0022664 A1) as applied to claim 15 above, and further in view of Eastman et al. (US Patent Application Publication No. 2012/0329657 A1) as applied to claims 16 and 17 above, and further in view of Thomas et al. (“The Absorption of Carbon Monoxide in an Aqueous Solution of Cuprous Ammonium Lactate in a Packed Tower,”  Journal of Applied Chemistry (1965 Jan), Vol. 15, No. 1, pp. 17-28).

	WO ‘403, Yao and Eastman are as applied above and incorporated herein. 
Regarding claim 18, the method of WO ‘403 differs from the instant invention because WO ‘403 does not disclose use of a complex containing cuprous ammonium salts of organic acids to form complexes with CO in order to assist in removing N2.
WO ‘403 teaches a CO purification step (page 7, lines 8-9). The CO purification unit is essentially limited to extra CO (+ low levels of H2, N2 possible in SOEC product (page 4, line 32 to page 5, line 1).
Eastman teaches that nitrogen (N2) is an undesirable contaminant and/or inert that might detrimentally affect the functioning of the devices. The degree to which contaminants may need to be removed from the influent, and the types of contaminants that may need to be removed, may be dependent upon the choice of electrocatalyst for use as the cathode as well as the operating temperature and pressure of the electro-hydrocarbon device (pages 12-13, [0289]). 
	Thomas teaches the absorption of carbon monoxide by an aqueous solution of cuprous 
ammonium lactate (page 17, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by WO ‘403 by use of a complex containing cuprous ammonium salts of organic acids to form complexes with CO in order to assist in removing N2 because carbon monoxide is absorbed by an aqueous solution of cuprous ammonium lactate for removal (Thomas: page 18, “Absorption”).
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Krist et al. (US Patent No. 5,064,733) is cited to teach a process using a solid electrolyte electrochemical cell to produce C2 hydrocarbon species on each side of the electrolyte concurrently by gas phase reaction, using methane reactant on the anode side and carbon dioxide reactant on the cathode side (col. 1, lines 21-26).
	Bedell et al. (US Patent Application Publication No. 2016/0222528 A1) is cited to teach a method comprising at the cathode, reducing the CO2 and at the anode, oxidizing a first hydrocarbon generating a second hydrocarbon (abstract).
	Zhang et al. (“Electrochemical Performance Characteristics and Optimum Design Strategies of a Solid Oxide Electrolysis Cell System for Carbon Dioxide Reduction,” International 
Journal of Hydrogen Energy (2013 Aug 6), Vol. 38, No. 23, pp. 9609-9618) is cited to teach a schematic diagram of an SOEC system for carbon dioxide electrolysis (page 9617, Fig. 10).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 25, 2022